—Lahtinen, J.
Thereafter, alleging that respondent had stopped making payments pursuant to the July 2009 order, petitioner applied to Family Court in November 2011 for an order revoking respondent’s suspended sentence of incarceration. Following an April 2, 2012 hearing, at which respondent was represented by counsel, the court revoked the suspension and directed that respondent be immediately committed to jail to serve the 20-day jail term. This appeal followed.
Inasmuch as respondent’s appeal is from the order revoking the suspension of his sentence and, according to petitioner, his 20-day jail term has already been served, we conclude that the instant appeal is moot and must be dismissed (see Matter of Franklin County Dept. of Social Seros, v Durant, 54 AD 3d 1139, 1140 [2008]; Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 24 AD3d 1050, [2005], lv denied 6 NY3d 713 [2006]).
*1319Rose, J.P., Spain, Kavanagh and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.